Hamiltof, Judge,
delivered the following opinion:
Application was made to me yesterday by Enrique Ponsa Pares, for an order to be allowed to sue in forma ‘pauperis. The motion is denied. The petition does not show that the plaintiff is a citizen of the United Státes. Eor the purposes of a suit *174here, that would include citizens of Porto Rico, as the denial covers only foreigners, which Porto Ricans are not. Gonzales v. Williams, 192 U. S. 15, 48 L. ed. 322, 24 Sup. Ct. Rep. 177. The complaint not only does not show that he is an American in any sense, but does show that he is of age, a resident of San Juan, and a subject of the King of Spain. The law, 27 Stat. at L. 252, chap. 209, U. S. Comp. Stat. 1901, p. 706, which is also found in the second volume of Fed. Stat. Anno. p. 294, limits the right to sue in forma pauperis to citizens of the United States. If there has been any amendment, it has not been called to the attention of the court. And on that account the motion is refused.